                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


SARASOTA COUNTY
PUBLIC HOSPITAL BOARD,

      Plaintiff,

v.                                               CASE NO. 8:18-cv-2873-T-23SPF

BLUE CROSS AND BLUE SHIELD
OF FLORIDA, INC., et al.,

      Defendants.
____________________________________/


                                      ORDER

      The plaintiff, a public hospital, sues (Doc. S-7) two health insurers. The

seventeen-count complaint, which was filed in state court and removed (Doc. 1),

includes claims for breach of contract and violation of Section 648.513, Florida

Statutes. The defendants move (Doc. 11) to dismiss the complaint. The plaintiff

moves (Doc. 14) to remand and opposes (Doc. 21) the motion to dismiss.

                                  BACKGROUND

      The plaintiff is the sole public hospital in Sarasota County. (Doc. 7 at ¶ 1)

The defendants offer and administer health insurance. (Doc. S-7 at ¶ 2) Some of the

defendants’ members are enrolled in employee health benefit plans regulated by the

Employee Retirement Income Security Act of 1974 (ERISA).
        Beginning in 1994, the plaintiff entered into a “Preferred Patient Care Hospital

Agreement” (PPC Agreement) with one defendant, Florida Blue, and a “Hospital

Services Agreement” (HO Agreement) with the other defendant, Health Options.

(Doc. S-7 at ¶ 17) The parties frequently renew and amend these “Provider

Agreements.” (Doc. S-7 at ¶ 18) The Provider Agreements establish both the terms

under which the plaintiff offers “hospital services” to the defendants’ members and

the manner under which the defendants pay for those services. (Doc. S-7 at ¶ 19)

        In the complaint, the plaintiff contends that the defendants breached the

Provider Agreements by treating the plaintiff as a non-provider of hospital services

with respect to “certain” health plans. (Doc. S-7 at ¶¶ 27, 30–37, 51, 56) In Count I,

the plaintiff alleges that Florida Blue breached the PPC Agreement by failing to pay

the plaintiff the agreed rates for hospital services. (Doc. S-7 at ¶ 47)1 In Count III,

the plaintiff alleges that the defendants breached the Provider Agreements by

“advising, steering, and providing incentives to such [plan] members to seek hospital

services from other hospital providers.” (Doc. S-7 at ¶¶ 60, 62) In Counts IV and V,

the plaintiff alleges that the defendants breached the Provider Agreements by denying

coverage for inpatient, observation, and outpatient services. (Doc. S-7 at ¶¶ 70–72,

80–82) In Counts VI and VII, the plaintiff alleges that the defendants breached the

Provider Agreements by failing to apply the “prudent layperson standard” to


        1
        If the plaintiff is not a “provider” under the plan, Count II alleges alternatively that the
defendants violated Section 641.513(5), Florida Statutes.

                                                  -2-
coverage determinations about emergency care. The plaintiff asserts that the

defendants instead denied coverage for emergency care based on both the defendants’

judgments and diagnosis codes prohibited by the Provider Agreement. (Doc. S-7

at ¶¶ 87–92, 97–105) In Counts VIII and IX, the plaintiff alleges that the defendants

breached the Provider Agreements by requesting refunds and by unilaterally

retracting payments to the plaintiff for implantable devices. (Doc. S-7 at ¶¶ 110–14,

119–23) In Counts X and XI, the plaintiff alleges that the defendants breached the

Provider Agreements by failing to specify the basis for refund requests. (Doc. S-7 at

¶¶125–44) In Counts XII and XIII, the plaintiff alleges that the defendants breached

the Provider Agreements by omitting the plaintiff from the defendants’ provider

directories. (Doc. S-7 at ¶¶ 145–55) In Counts XIV and XV, the plaintiff alleges

that the defendants breached the Provider Agreements by either refusing to pay

benefits, unilaterally retracting benefits, or requesting refunds of benefit payments

for evaluation services and therapy services. (Doc. S-7 at ¶¶ 156–69) In Count XVI,

the plaintiff alleges that Florida Blue breached the PPC Agreement by unilaterally

updating Florida Blue’s billing policy, which resulted in improper refund requests.

(Doc. S-7 at ¶¶ 170–78) In Count XVII, the plaintiff alleges that Florida Blue

breached the PPC Agreement by underpaying Medicare claims. (Doc. S-7

at ¶¶ 181–84)




                                          -3-
                                    DISCUSSION

      Although the complaint mentions neither ERISA nor an ERISA-regulated

health plan, the defendants contend that the plaintiff challenges coverage

determinations issued on at least two health plans regulated by ERISA. (Doc. 1-3

at ¶¶ 47–59) The defendants assert that ERISA completely preempts this action and

creates federal question jurisdiction. (Doc. 1 at ¶¶ 3, 56–69) Also, the defendants

contend that 28 U.S.C. § 1442(a)(1) permits removal because the defendants acted as

federal officers in administering health plans sponsored by the federal government

and regulated by the Federal Employee Health Benefits Act (FEHBA) and the

Medicare Act. (Doc. 1 at ¶¶ 3, 28–55) Further, the defendants argue that the

complaint requires dismissal because the complaint fails to afford the defendants

sufficient notice of the plaintiff’s claims and because ERISA completely preempts

the breach of contract and Florida statutory claims.

      The plaintiff denies that the action “relates to” ERISA. (Doc. 14 at 5–16)

Although the plaintiff admits (Doc. 14-2 at ¶ 9) caring for patients enrolled in

ERISA-regulated plans, the plaintiff claims to allege only breaches of the Provider

Agreements and not challenges to coverage determinations governed by ERISA.

      Ordinarily, removal requires more than a defense that presents a federal

question. Kemp v. Int’l Bus. Machs. Corp., 109 F.3d 708, 712 (11th Cir. 1997).

However, if Congress “so completely [preempts] a particular area that any civil

complaint raising this select group of [preempted] claims is necessarily federal in

                                          -4-
character,” the plaintiff’s claim, although ostensibly a question of state law, becomes

“a claim arising under the laws of the United States.” Brown v. Conn. Gen. Life Ins.

Co., 934 F.2d 1193, 1197 (11th Cir. 1991) (quoting Metropolitan Life Ins. Co. v. Taylor,

481 U.S. 63–64 (1987)).

      ERISA Section 502(a) “creates a civil cause of action for participants and

beneficiaries of ERISA plans to recover benefits or enforce rights under an ERISA

plan.” Borrero v. United Healthcare of N.Y., Inc., 610 F.3d 1296, 1301 (11th Cir. 2010).

Further, Section 502(a) “definitively ‘converts an ordinary state common law

complaint into one stating a federal claim . . . .’” Borrero, 610 F.3d at 1301 (quoting

Aetna Health Inc. v. Davila, 542 U.S. 200, 209 (2004)). In other words, ERISA can

completely preempt a state-law claim and create federal question jurisdiction over the

claim. Butero v. Royal Maccabees Life Ins. Co., 174 F.3d 1207, 1212 (11th Cir. 1999).

      Complete preemption occurs only if (1) the plaintiff could have sued under

ERISA Section 502(a) and (2) no independent legal duty supports the plaintiff’s

claim. Conn. State Dental Ass’n v. Anthem Health Plans, Inc., 591 F.3d 1337, 1345

(11th Cir. 2009) (citing Davila, 542 U.S. at 210). Preemption will not occur unless

both conditions are present. Borrero, 610 F.3d at 1304. But if preemption occurs, a

plaintiff’s state law claim is “recharacterized” as an ERISA claim and federal

question jurisdiction exists. Kemp, 109 F.3d at 712.

      A plaintiff can sue under Section 502(a) if the claim “fall[s] within the scope of

ERISA [Section] 502(a)” and if the plaintiff possesses standing to sue under ERISA.

                                          -5-
Conn. State Dental, 591 F.3d at 1350. A healthcare provider suing to obtain benefits

under ERISA-regulated health plans can challenge either the “rate of payment” or

the “right to payment.” Either a provider-insurer agreement or ERISA can create a

dispute about the “rate of payment,” and ERISA will not necessarily preempt a

“rate of payment” challenge. However, only ERISA creates a “right to payment”

challenge, and complete preemption results. Borrero, 610 F.3d at 1302 (citing

Conn. State Dental, 591 F.3d at 1349–50) (“a ‘rate of payment’ challenge does not

necessarily implicate an ERISA plan, but a challenge to the ‘right to payment’ under

an ERISA plan does”). Accordingly, a “right to payment” claim “fall[s] within the

scope of ERISA [Section] 502(a).” Conn. State Dental, 591 F.3d at 1350.

      In Connecticut State Dental, a healthcare provider sued to challenge not only the

insurer’s refund requests (i.e., rate of payment), but also the insurer’s coverage denials

(i.e., right to payment). 591 F.3d at 1350–51. Accordingly, the insurer’s coverage

denials were determinations within the scope of ERISA, and ERISA completely

preempted the claims. Conn. State Dental, 591 F.3d at 1352–53. Further, even a

dispute about a single coverage determination under an ERISA-regulated plan

establishes complete preemption. Borrero, 610 F.3d at 1303 (affirming the district

court’s exercising federal question jurisdiction because the plaintiffs had “not pursued

exclusively state law clams, but instead ha[d] cast their pleadings in a way that

implicates [ERISA] as well”); Conn. State Dental, 591 F.3d at 1351 (“Because [the



                                           -6-
plaintiffs] complain, at least in part, about denials of benefits . . . their breach of

contract claim implicates ERISA”).

       The plaintiff purports to challenge solely the rate of payment under

the Provider Agreements rather than the right to payment under an ERISA plan.

(Doc. 14 at 7; Doc. 21 at 11–12) For instance, the plaintiff contends that Counts I,

XVI, and XVII contest underpayments in violation of the Provider Agreements.

       Although the plaintiff might correctly characterize some claims as challenges

to the rate of payment, the plaintiff, as in Connecticut State Dental, also contests benefit

determinations under ERISA (i.e., right to payment challenges). Counts IV through

VII allege that the defendants improperly denied coverage for hospital services

provided by the plaintiff. (Doc. S-7 at ¶¶ 63–106) And in Counts VI and VII, the

plaintiff expressly asserts that the defendants “fail[ed] to pay” claims for emergency

care. (Doc. S-7 at ¶¶ 85, 97) Further, the plaintiff alleges that the defendants

substituted their judgment for the “prudent layperson standard” prescribed by the

Provider Agreements and Florida law and consequently denied benefits for

emergency care. (Doc. S-7 at ¶¶ 85, 89, 97, 101) Finally, although Counts I, II, XVI

and XVII expressly seek recovery for underpayments and refund requests, these

claims appear to challenge to right the payment as well. In other words, the

defendants’ conduct, which the plaintiff characterizes as “wrongful behavior,”

appears to include coverage denials under ERISA-regulated plans. The action



                                            -7-
“fall[s] within the scope of ERISA [Section] 502(a).” Conn. State Dental, 591 F.3d

at 1350.

      Only a “participant or beneficiary” enjoys standing to sue under ERISA

Section 502(a)(1)(B). Hobbs v. Blue Cross Blue Shield of Ala., 286 F.3d 1236, 1241

(11th Cir. 2001). Consequently, a healthcare provider ordinarily lacks standing to

sue under ERISA. Borrero, 610 F.3d at 1301–02 (citing Hobbs, 276 F.3d at 1241);

Conn State Dental, 591 F.3d at 1346. However, a healthcare provider acquires

“derivative standing” to sue under ERISA by obtaining a written assignment of

a beneficiary’s right to receive payment of benefits. Conn. State Dental, 591 F.3d

at 1347–48.

      In an effort to establish ERISA preemption, the defendants show that

beneficiaries of ERISA-regulated plans assigned ERISA benefits to the plaintiff.

(Doc. 1-3 at ¶¶ 14–17; Doc. 1-27 at 7; Doc. 1-29 at 7) The plaintiff does not dispute

the assignments. (Doc. 14 at 10, 12) Rather, in an effort to preserve the action as

asserting exclusively contract claims, the plaintiff argues that the assignments are

immaterial because the plaintiff sues exclusively for alleged breaches of the Provider

Agreements. (Doc. 14 at 10) But even if the plaintiff is correct as to some counts,

the plaintiff’s distinction is irrelevant because other counts assert ERISA right-to-

payment claims assigned to the plaintiff. The plaintiff possesses standing to sue

under ERISA Section 502(a) because beneficiaries of ERISA-regulated plans

assigned ERISA benefits to the plaintiff. Lee Mem’l Health Sys. v. Blue Cross & Blue

                                          -8-
Shield of Fla., Inc., 248 F. Supp. 3d 1304, 1312 (M.D. Fla. 2017) (Chappell, J.)

(concluding that an assignment of benefits endows a provider with standing to sue

under ERISA)

      Finally, complete preemption occurs only if each claim is supported by a legal

duty independent of ERISA. Conn. State Dental, 591 F.3d at 1351 (citing Davila,

542 U.S. at 210). According to the plaintiff, the Provider Agreements impose an

independent legal duty on the defendants. (Doc. 14 at 14–16) But because several

of these purported breach of contract claims challenge the defendants’ coverage

determinations, ERISA, and not an independent legal duty, controls these claims.

Borrero, 610 F.3d at 1305 (“because at least some of the allegations are dependent

on ERISA, those claims are completely preempted and federal question jurisdiction

exists”); Conn. State Dental, 591 F.3d at 1353 (“[the plaintiffs’] claims stray from the

boundaries of their Provider Agreements into ERISA territory by asserting improper

[coverage] denials. . . . Consequently, portions of their claims arise solely under

ERISA or ERISA plans and not from any independent legal duty”).

      Also, the plaintiff asserts that Section 641.513, Florida Statutes, creates a legal

duty independent of ERISA. Section 641.513 entitles healthcare providers lacking a

contract with a health management organization (HMO) to reimbursement for

emergency care provided to the HMO’s subscriber. But again, Section 641.513

establishes no duty independent of ERISA because the ERISA-regulated plans create

the duty to pay and ERISA controls the coverage determinations. Rodriguez v. Health

                                           -9-
Options, Inc., No. 03-20424-CIV, 2003 U.S. Dist. LEXIS 28326, at *12–13 (S.D. Fla.

Aug. 27, 2003) (Moreno, J.) (exercising jurisdiction and granting a motion to dismiss

a claim under Section 641.513 because ERISA preempted the claim). Because the

plaintiff could have brought at least one claim under ERISA Section 502(a) and

because no legal duty independent of ERISA supports each of the plaintiff’s claims,

ERISA completely preempts the plaintiff’s action.2


        2
          The federal officer removal statute, 28 U.S.C. § 1442(a)(1), permits “any officer (or any
person acting under that officer) of the United States or of any agency thereof, in an official or
individual capacity, [sued] for or relating to any act under color of such office” to remove a civil
action commenced in state court. The statute enjoys generous construction, and a private person
“act[s] under” the color of federal office when the private person “assist[s], or . . . help[s] carry out,
the duties or tasks of the federal superior. In other words, the private person must help federal
officers fulfill a basic governmental task that the government otherwise would have had to perform.”
Caver v. Cent. Ala. Elec. Coop., 845 F.3d 1135, 1143 (11th Cir. 2017) (citing Watson v. Philip Morris Cos.,
551 U.S. 142, 147, 153–54 (2007)).

        According to the defendants, the plaintiff challenges the defendants’ coverage determinations
on health plans administered in accord with FEHBA or the Medicare Act. (Doc. 1 at ¶¶ 32, 46; Doc.
1-3 at ¶¶ 28–45) This action appears to resemble the circumstances in several decisions allowing
insurers administering FEHBA and Medicare plans to remove a state-court action challenging the
insurers’ administration of a plan. Anesthesiology Assocs. of Tallahassee, P.A. v. Blue Cross Blue Shield of
Fla., No. 03-15664, 2015 WL 6717879, at *2 (11th Cir. Mar. 18, 2005) (unpublished opinion)
(affirming removal of an action based on an insurer’s “failure to reimburse [a healthcare provider]
for services allegedly covered by [FEHBA] plans [because] [e]ach FEHBA-covered plan is governed
by a contract negotiated and interpreted by [the federal government], with which [the insurer] is
compelled to comply”); Assocs. Rehab. Recovery, Inc. v. Humana Med. Plan, Inc., 76 F. Supp. 3d 1388,
1391 (S.D. Fla. 2014) (Moore, J.) (allowing removal because an insurer “administer[ed] Medicare
benefits on behalf of the federal government”); Einhorn v. CarePlus Health Plans, Inc., 43 F. Supp. 3d
1268, 1270–71 (S.D. Fla. 2014) (Bloom, J.) (allowing removal because a Medicare beneficiary sued
an insurer acting in accord with a contract with the federal government to administer Medicare
benefits); Truell v. Blue Cross & Blue Shield of Fla., Inc., No. 8:08-cv-103-T-24TGW, 2008 WL
11336248, at *2–3 (M.D. Fla. Mar. 31, 2008) (Bucklew, J.) (finding Anesthesiology Associates
persuasive and allowing removal of an action challenging coverage determinations by an insurer
administering FEHBA plans). But see Premier Inpatient Partners LLC v. Aetna Health & Life Ins. Co., 362
F. Supp. 3d 1217, 1224–25 (M.D. Fla. 2019) (Scriven, J.) (disagreeing with Associates Rehabilitation
and concluding that an insurer contracting with the federal government to administer Medicare
plans cannot remove under the federal officer removal statute); Dunn v. Blue Cross Blue Shield of Ala.,
No. 2:10-cv-2220-AKK, 2011 WL 13285142, at *11 – 13 (N.D. Ala. Mar. 17, 2014) (Kallon, J.)
(recording disagreement with Anesthesiology Associates).
                                                                                               (continued...)

                                                   - 10 -
       After the action is properly removed, dismissal of the complaint is warranted

because the plaintiff fails to reasonably identify the claims supporting this action and

instead pleads only generic allegations. The complaint fails to allege sufficient detail

to permit the defendants to prepare an informed response. Polk Med. Cntr., Inc. v. Blue

Cross & Blue Shield of Georgia, Inc., No. 1:17-cv-3692-TWT, 2018 WL 624882

(N.D. Ga. Jan. 30, 2018) (Thrash, J.) (granting a motion to dismiss because the

complaint failed to afford the defendants notice of which ERISA claims “the

[p]laintiff bases its allegations upon”); Woods v. Radiation Therapy Servs., No. 2:16-cv-

897, 2017 WL 727766 (M.D. Fla. Feb. 24, 2017) (Steele, J.) (denying a motion to

remand an action completely preempted by ERISA and directing the plaintiff to

amend the complaint); United Surgical Assistants v. Aetna Life Ins. Co., No. 8:14-cv-211-

T-30MAP, 2014 WL 5420801 (M.D. Fla. Oct. 22, 2014) (Moody, J.) (directing the

plaintiff “to more clearly state its ERISA and state law claims in such a way to permit

[the defendant] to respond”); Sanctuary Surgical Cntr., Inc. v. Connecticut Gen. Life Ins.

Co., No. 11–80800–cv, 2012 WL 28263 (S.D. Fla. Jan. 5, 2012) (Hurley, J.) (granting




       2
         (...continued)
        Although the authority is divided and the issue is fairly debatable, even if ERISA does not
preempt this action, the federal officer removal statute permits removal because the plaintiff sues to
challenge the defendants’ coverage determinations on FEHBA and Medicare health plans, which the
defendants administered under the color of the Office of Personnel Management and the Centers for
Medicare and Medicare Services, and because the defendants present a colorable federal defense.
Caver, 845 F.3d at 1142 (requiring a defendant removing under Section 1442(a) to establish both that
the defendant is a person sued because of actions performed under the color of federal office and that
the defendant has a “colorable federal defense”).

                                                - 11 -
a motion to dismiss and directing the plaintiff to amend the complaint to support an

ERISA claim).

                                  CONCLUSION

      The plaintiff’s motion to remand (Doc. 14) is DENIED. The defendants’

motion to dismiss (Doc. 11) is GRANTED, and the complaint (Doc. 1) is

DISMISSED WITHOUT PREJUDICE. No later than JULY 12, 2019, the plaintiff

must amend the complaint. Failure to timely amend will result in dismissal without

further notice.

      ORDERED in Tampa, Florida, on June 21, 2019.




                                        - 12 -
